CHRIS DANIEL
                               HARRIS COUNTS DISTRICT CLERK.
          35
                                                                             FILED IN
August 31, 2015                                                       14th COURT OF APPEALS
                                                                          HOUSTON, TEXAS
TERRENCE A GAISER                                                     9/8/2015 10:21:15 AM
ATTORNEY OF RECORD                                                    CHRISTOPHER A. PRINE
                                                                               Clerk
2900 SMITH
HOUSTON TEXAS 77006

Defendant's Name- PHILIP ANTHONY COX

Cause No: 1450528

Court:   180th
Please note the following appeal updates on the above mentioned cause-

Notice of Appeal Filed Date: 08/21/2015
Sentence Imposed Date: 08/21/2015
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: TERRENCE A GAISER



Sincerely,
             \


/s7 N. Salinas
Criminal Post Trial Deputy

CC. Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    JANET RAGAN (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                   1201 Franklin PO Box 4651 Houston, Texas 77210-4651
                                                     Cause No.

                                                    THE STATE OF TEXAS
                                                            V.
                                                                    AfKJXJ
                                                                                                                          (>?
                     IMW'                 District Court / CtruiliyCi'fffllhai Cum hat-Uaw-Np.

                                                      Harris County, Texas


                                                       NOTICE OF APPEAL
  TO THE HONORABLE JUDGE OF SAID COURT:

 On             MO
              21ZQJS                (date), the defendant                in   the above numbered and styled cause gives
 NOTICE OF APPEAL of his conviction

 The undersigned attorney (check appropriate box):
             MOVES to withdraw
  --a    —   A&vtSES thcÿcourt that he-witf CONTINUE to- represent the defendant on ajÿeatr

          AUG 21 MIS
 Date                                                               /tÿrneyiSignatu re)
 'QL                                                                            ORDER

           On     AUG 212015               the Court conducted a hearing and FINDS that defendant / appellant

                ISNOT indigent at this time.
            W\S indigent for the purpose of
                       Oÿemploying counsel
                       CT”paying for a clerk’s and court reporter’s record.
                       O'employing counsel and/or paying for a clerk’s and court reporter’s record
The Courtf>RDERS that
    ar Counsel’s motion to withdraw is GRANTED / DENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.


                      Attorney  _
           Defendant’s / appellant’s motion is GRANTED and

                      Bar Card Number                      SPN Number


                      Harris County Public Defender’s Office (HCPD) is APPOINTED to represent
                      defendant/appellant on appeal
                      Assistant Public Defender Assigned by HCPD        _
                      Bar Card Number                  SPN Number

                      The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                      defendant / appellant.
BAIL IS:
           SET at $
           TO CONTINUE as presently set.
   eSDENIED and is SET at No BOND (Felony Only)
DATE SIGNED:
                AUG 212315
                                                                       Pj
                                                                / Mÿ33)STRICT COURT /
                                                                COUNTY CRIMINAL COURT AT LAW NO.
                                                                HARRIS COUNTY, TEXAS




                                                        Page 2 of 2
                    ______
                                        Cause No.

                                       THE STATE OF TEXAS
                                               V.
                                                MKJM


                            District Court / County Criminal Court at Law No.

                                         Harris County, Texas



                           OATH OF APPOINTED ATTORNEY ON APPEAL

            ___                                 Attorney at Law, swear or affirm that I will be solely
responsible for writing a brief and representing the appellant on appeal. If I am not able to perform my
duties as appellate counsel, I will notify the Court immediately so that the Court may take the appropriate
action as deemed necessary.


Attoroey-at-Law-(Signature)                            BAR Numbed SPhL-


Address                                                City / State / Zip


Phone                                                  FAX



SWORN TO AND SUBSCRIBED BEFORE ME ON

By Deputy District Clerk of Harris County, Texas




                                              Page 3 of 3
\    '
              •'



         a
                   **


         X                                                 Cause No   JL/SfiX
         TBE STATE OF TEXAS                                                          IN   TITE/JÿÿSTRICT COURT
         v.                                                                          COUNTY CRIMINAL COURT AT LAW NO.

          'tMt                                 Defendant                            HARRIS COUNTY, TEXAS

                        TRIAL COURT'S CERTIFICATION                     OF   DEFENDANT'S RIGHT OF APPEAL*
     I, judge of the trial court, certify this criminal case:
                           is not a plea-bargain case, and the defendant has the right of appeal, [or]
                           is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
                           not withdrawn or waived, and the defendant has the right of appeal, [or]
              |~~1        is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the

                                                                                                                   _ __
                          right of appeal, [or]
    _ÿ                    is a plea-bargain case, and the defendant has NO right of appeal, [or]
                                                                                                                       _
              n           the defendant has waived the right of appeal.



    Judge
                                                                               -.mn
                                                                               Date
                                                                                    21-20$-
                                                                                     Signed


    I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
    this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
    Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
    appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
    petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to
    appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
    communication, of any change in the address at which I am currently living or any change in my current prison s
    unit I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any Q|O
    change in rny address, I may lose the opportunity to file a pro se petition for discretionary review.                 £O RRi1
                                                                                                                               £                    QL



                                                                                                                                                 III
                                                                                                                                                 gfl
         ifeiWnt                                                              defendant’s Counsel
                                          FILED                                                                                                  sis
    Mailing Address:           _           Chris Daniel
                                             District Clerk                  State Bar of Texas ID number:
                                                                                                                                                 0C v> -s
                                                                                                                                                 O £
                                                                                                                                                 O cn
                                                                                                                                                 LU £
                                                                                                                                                 CC f—
    Telephone number:                       AUG 2 1 2015                      Mailing Address:
                         Tinker
                                             Harris County, Texas
    Fax number (if any):                                                     Telephone number:                                2-ÿ         /
                                                  Deputy
                                                                             FM number (if any):..
    ’ “A defendant in a criminal case has the right of appeal under these rules The trial court shall enter a certification of the defendant’s
    ight to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
     vhich a defendant’s plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
                                                  -
    •rosecutor and agreed to by the defendant a defendant may appeal only (A) those matters that were raised by a written motion filed
     nd ruled on before trial, or (B) after getting the trial court’s permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
     5 2(aX2).
                                       PAUPER’S OATH ON APPEÿÿ
CAUSE NO-                                                             OFFENSE
                                                                                             /
THE STATE OF TEXAS                                                      //&rDISTRICT COUR'
VS.                                                                   OF
                                                                      HARRIS COUNTY, TEXAS
TO THE HONORABLE JUDGE OF SAID COURT:
       NOW COMES                                                 _, defendant in the above styled and numbered
cause, and states under oath that he is without funds, property or income The defendant respectfully petitions
the court to (check all that apply)
        DiK, Appoint appellate counsel to represent him.
        Q       Asks the court to order that a free record be provided to him.

                                                      DEFENDANT '               ~
SUBSCRIBED AND
                         FILED                     me, this                                       \.D.. 20    ZS
                         AUG 2 1 2015
                 Time:
                         narriB County,   TnÿBB"      DEP1     [DISTRICT CLERK
                 By.                                                    COURT
                              Deputy                           COUNTY, TEXAS

                                                              ORDER
On                                         the court conducted a hearing and found that the defendant is indigent.

7                               __
        Jhe court orders that'Th'ufYJL
        defendant/appellant on appeal
                                                              G&iur             is appointed to represent

        The court reporter is ordered to prepare and file the reporter’s record without charge to the
        defendant/appellant.
                                              this court majLa copy of               to the court reporter:
                                              _, by certified mail returii receipt requested


                                                             RESEDINCJ
                                                       mi    DISTRICT COURT
                                                      HARRIS COUNTY, TEXAS

                                                       AFFIRMATION
     J                Cj£_                            Attorney at Law, swear or affirm that I will be solely
     responsible for writing a bnef and representing the appellant on appeal. If I am not able to preform my
     dutiessÿaSUftpellate counsg£ I will notify the court immediately so that the court may take the
     appropriate Action as ddeffied necessary.

      ATTORNEY (SIGNATURE)
                                                                                0'7'5~"7ÿ°q
                                                                              BAR/SPN NUMBER,, ,
                                                                                                       _
            'JQDO
      ADDRESS
                                                                                 A-
                                                                              CITY                 STATE
                                                                                                              'TLO0F‘.
                                                                                                                 JJL           ZIP
        ( 7/3 ) 32-5"-<9G c. £
      PHONE 7                                                                 FAX NUMBER
            ~7
      EMAIL ADDRESS
                                 &ftp/.                                                          RECORDER’S MEMORANDUM
                                                                                                            is of poor quality
                                                                                                 This instrument
                                                                                                      at the time of imaging
     SWORN TO AND SUBSCRIBED BEFORE ME ON

                                                     DEP  UTÿÿTRI  CT CLERK (SIGNATURE)
                                                     DISTRICT CLERK \
                 APPEAL CARD s
                                           A /£
          cmÿ'-
                n                .                           Cause No.


                          The State of Texas



          Date Notice
          Of Appeal:          AUG 2 J 2015
          Presentation:                    Vol.                    Pg..

      -Judgment:                           Vol.                    Pg-_

          Judge Presiding y iny/yi*        t       L   / /   /,/fÿy. -ÿ        z   /

          Court Reporter ,
                              J
                                 f /f fr7
                                /[/
                                 1
          Court Reporter                       '
      ,   Court Reporter j

          Attorney
          on Trial

          Attorney
                          \
          on Appeal

                 Appointed      _ Hired _                                 >ÿ




          Offense

          Jury Trial: ,              Yes                     No.
          Punishment
          Assessed   _
          Companion Cases
          (If Known)  _
          Amount of
          Appeal Bond

         Appellant
(
    ~ I ’Confined:                   Yes                No

          Date Submitted
          To Appeal Section          AUGÿllOlS
          Deputy Clerk,